By the court.

In cases, where declarations and repre sentations of a fact, have been made by a parly with a view to influence the conduct of others, or to derive an advantage to himself, he is, in general, not permitted by law afterwards to deny the fact. But where the declaration or representation has been made without any view to gain a credit or advantage and there is no breach of faith in receding from the declaration or representation, it is evidence, but not conclusive evidence.
There are, in the books, many cases, which show the application of these rules. 2 Starkie’s, Ev. 28 — 36; 2 Starkie’s N. P. C. 396, Edwards v. Bridges , 2 M. & Payne, 293, Edwards v. Farebrother ; 1 B, & P. 293, Quick *454v. Staines; 2 Espin. N. P. C. 657, S. C. ; 1 Campbell, 245, Robinson v. Nahon; Cowper, 232, Mace v. Cadell.
And we think that the authorities fairly warrant us in holding, that to bring tliis case within the rule, which shuts out the truth, it is not enough that the plaintiff may have made loose declarations to third persons that he owned both cows, but the declarations must have been made under such circumstances as to have given to the defendant, or the person who employed him, a right to consider both cows as the plaintiff’s property, and as to make a denial of the truth of the declarations, now inconsistent with good faith and honest conduct. Nothing short of this could have justified the court in telling the jury that the declarations were conclusive. 6 Pick. 455, Wallis v. Trucsdell.
There is nothing stated in this case which shows that the plaintiff had done or said any thing, which gave the defendant a right to consider that both cows belonged to the plaintiff, or which can now be held to preclude the plaintiff from showing that he owned only one cow..

Judgment on the verdict.